                                                                                            Page 7 of 25
            Case 8:20-cv-02762-SCB-SPF Document 1-5 Filed 11/23/20 Page 1 of 7 PageID 123




           11-6-2020                          000298285G0001           6020201106010982



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                     11/16/2020
                                                                                            Page 8 of 25
            Case 8:20-cv-02762-SCB-SPF Document 1-5 Filed 11/23/20 Page 2 of 7 PageID 124




           11-6-2020                          000298285G0001           6020201106010982



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                     11/16/2020
                                                                                            Page 9 of 25
            Case 8:20-cv-02762-SCB-SPF Document 1-5 Filed 11/23/20 Page 3 of 7 PageID 125




           11-6-2020                          000298285G0001           6020201106010982



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                     11/16/2020
                                                                                            Page 10 of 25
            Case 8:20-cv-02762-SCB-SPF Document 1-5 Filed 11/23/20 Page 4 of 7 PageID 126




           11-6-2020                          000298285G0001           6020201106010982



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      11/16/2020
                                                                                            Page 11 of 25
            Case 8:20-cv-02762-SCB-SPF Document 1-5 Filed 11/23/20 Page 5 of 7 PageID 127




           11-6-2020                          000298285G0001           6020201106010982



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      11/16/2020
                                                                                            Page 12 of 25
            Case 8:20-cv-02762-SCB-SPF Document 1-5 Filed 11/23/20 Page 6 of 7 PageID 128




           11-6-2020                          000298285G0001           6020201106010982



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      11/16/2020
                                                                                            Page 13 of 25
            Case 8:20-cv-02762-SCB-SPF Document 1-5 Filed 11/23/20 Page 7 of 7 PageID 129




           11-6-2020                          000298285G0001           6020201106010982



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      11/16/2020
